UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:000-22887 RJO GLOBAL TRUST (Exact name of registrant as specified in its charter) Delaware 36-4113382 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) iverside Plaza Suite 900 Chicago, IL60606 (Address of principal executive offices) (Zip Code) (888) 292 - 9399 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Units of Beneficial Interest Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YesoNo Indicate by check mark where the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x YesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One): Large-accelerated fileroAccelerated fileroNon-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yesx No State the aggregate market value of the units of the trust held by non-affiliates of the registrant.The aggregate market value shall be computed by reference to the price at which units were sold as of the last business day of the registrant’s most recently completed second fiscal quarter: $18,218,316 as of June 30, 2013. Table of Contents TABLE OF CONTENTS Part I 2 Item 1. Business 2 Item 1A. Risk Factors 7 Item 2. Properties 16 Item 3. Legal Proceedings 16 Item 4. Mine Safety Disclosure 16 Part II 16 Item 5. Market for the Registrant’s Units and Related Security Holder Matters and Issuer Purchases of Equity Securities 16 Item 6. Selected Financial Data 16 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 24 Qualitative Disclosures Regarding Means of Managing Risk Exposure 28 Risk Management 28 Item 8. Financial Statements and Supplementary Data 31 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 32 Item 9A. Controls and Procedures 32 Item 9B. Other Information 33 Part III 33 Item 10. Directors, Executive Officers and Corporate Governance 33 Item 11. Executive Compensation 34 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Unitholder Matters 35 Item 13. Certain Relationships and Related Transactions and Director Independence. 35 Item 14. Principal Accounting Fees and Services. 35 Part IV 36 Item 15. Exhibits, Financial Statements Schedules. 36 Table of Contents Part I Item 1.Business General Development of Business: Narrative Description of Business RJO Global Trust (the “Trust”), is a Delaware statutory trust organized on November 12, 1996 under the Delaware Statutory Trust Act.The business of the Trust is the speculative trading of commodity interests, including futures contracts on currencies, interest rates, energy and agricultural products, metals, commodity indices and stock indices, spot and forward contracts on currencies and precious metals and exchanges for physicals pursuant to the trading instructions of multiple independent commodity trading advisors (“CTAs”). R.J. O’Brien Fund Management, LLC (“RJOFM” or the “Managing Owner”) acquired the managing owner interest in the Trust from Refco Commodity Management, Inc. (“RCMI”) on November 30, 2006.The Managing Owner of the Trust was initially formed as an Illinois corporation in November 2006, and became a Delaware Limited Liability Company in July of 2007.The Managing Owner is registered as a commodity pool operator under the Commodity Exchange Act, as amended (“CE Act”), and is responsible for administering the business and affairs of the Trust.The Managing Owner is an affiliate of R.J. O’Brien & Associates LLC, the clearing broker for the Trust (“RJO” or the “Clearing Broker”). Pursuant to an Investment Management Agreement dated August 30, 2013 (the “Investment Management Agreement”), the Managing Owner appointed RPM Risk & Portfolio Management Aktiebolag, a limited liability company organized under the laws of Sweden, as investment manager to the Trust (“RPM” or the “Investment Manager”).The Trust remains a multi-advisor commodity pool where trading decisions for the Trust are delegated to multiple independent commodity trading advisors (each a “Trading Advisor” and collectively, the “Trading Advisors”) representing the Investment Manager’s “Evolving Manager Program”.The Evolving Manager Program seeks to identity and select commodity trading advisors with shorter track records and with smaller assets under management who, in the opinion of the Investment Manager, appear to have potential for long-term over-performance relative to their respective peer group.RPM may add, delete or modify such categories of investment strategies in line with its investment objective and policy.The strategies include three broad based categories that are described as follows (each, an “Eligible Strategy”): · Trend Following. A strategy that is often classified as “long volatility” because it tries to take advantage of large movements or “trends” in prices.Trading programs are often fully systematic with limited application of discretion using a wide range of technical analysis methods to determine when trends occur. · Short-Term Trading. A strategy that refers to all futures and currency investment strategies with a trading horizon ranging from intraday to less than a month, which seeks to exploit short-term price inefficiencies.This is typically done using technical analysis. · Fundamental Trading. A strategy that attempts to predict the future direction of markets based on macroeconomic data with less focus on price data alone.A fundamental approach seeks to find opportunities where price does not properly reflect the fundamental valuation of the underlying asset, i.e. its intrinsic value.A fundamental valuation can be done using various approaches but the most common methodologies are macroeconomic analysis and relative valuation. The Investment Manager will, in its discretion, determine the minimum or maximum target allocation or allocation range, or the manner in which to rebalance the Trust or adjust relative weightings of the Trust.RPM has complete flexibility in allocation and reallocating the Trust’s capital in any manner that it may deem appropriate.There can be no assurance as to which factors the Investment Manager may consider in making capital allocations for the Trust, or as to which allocation the Investment Manager may make. The Trust’s assets are currently allocated to O’Brien Alternative Strategic Investment Solutions, LLC (“RJ OASIS”), a Delaware series limited liability company operated by RJOFM.Each “series” of RJ OASIS feeds into a separate trading company established to facilitate trading by a particular Trading Advisor (each “Trading Company” and collectively, the “Trading Companies”).The Trading Companies are operated by RJOFM. On October 22, 2013, a Second Amendment to the Trust Agreement (as defined below) was entered into to reflect certain updates to the fees and expenses of the Trust in connection with the appointment of the Investment Manager.The change in fees and expenses are not expected to significantly affect Class A and Class B unitholders.As of December 31, 2013, RPM has delegated trading decisions for the Trust to five independent Trading Advisors:Revolution Capital Management LLC (“RCM”), PGR Capital LLP (“PGR”), Bleecker Street Capital, LLC (“Bleecker”), Paskewitz Asset Management, LLC (“PAM”) and Prescient Ridge Management, LLC (“PR”),pursuant to advisory agreements executed between the Managing Owner, the Investment Manager,and, as applicable, each Trading Company and each Trading Advisor (each an “Advisory Agreement” and collectively the “Advisory Agreements”). 2 Table of Contents The Trust has no officers, directors or employees.The Managing Owner and/or RPM may change the allocation to each Trading Advisor, or add, remove, or replace any Trading Advisor without the consent of or advance notice to investors.Investors will be notified of any material change in the basic investment policies or structure of the Trust. RJO is a “futures commission merchant,” the Managing Owner is a “commodity pool operator” and the Trading Advisors to the Trust are “commodity trading advisors,” as those terms are used in the CE Act.As such, they are registered with and subject to regulation by the Commodity Futures Trading Commission (“CFTC”) and are each a member of the National Futures Association (“NFA”).R.J. O’Brien Securities, LLC, an affiliate of RJOFM and the lead selling agent for the Trust, is registered as a broker-dealer with the U.S. Securities and Exchange Commission (the “SEC”), and is a member of the Financial Industry Regulatory Authority (“FINRA”). RCM, PGR, PAM and PR are technical traders, and as such, their programs do not predict price movements.No fundamental economic supply or demand analysis is used in attempting to identify mispricing in the market, and no macroeconomic assessments of the relative strengths of different national economies or economic sectors are made. However, there are frequent periods during which fundamental factors external to the market dominate prices.For Bleecker, which is a discretionary trader, economic fundamentals and macroeconomic assessments are made in the implementation of its investment strategy. Units of beneficial ownership of the Trust (“units”) commenced selling on April 3, 1997.Effective July 1, 2011, the Managing Owner discontinued the public offering of the units and begin offering the units on a private placement basis only.The Trust filed a Post-Effective Amendment to its Registration Statement on Form S-1 with the SEC on July 5, 2011 to deregister the remaining units that were unsold under the public offering.The Post-Effective Amendment was declared effective by the SEC on July 8, 2011. The Managing Owner is responsible for the preparation of monthly and annual reports to the beneficial owners of the Trust (the “Beneficial Owners”), filing reports required by the CFTC, the NFA, the SEC and certain state agencies having jurisdiction over the Trust; calculation of the Trust’s net asset value (“NAV”) (meaning the total assets less total liabilities of the Trust) and directing payment of the management and incentive fees payable to the Investment Manager and Trading Advisors under the Investment Management Agreementand Advisory Agreements, as applicable. The Managing Owner provides suitable facilities and procedures for handling redemptions, transfers, distributions of profits (if any) and, if necessary, the orderly liquidation of the Trust.Although RJO acts as the Trust’s clearing broker, the Managing Owner is responsible for selecting another clearing broker in the event RJO is unable or unwilling to continue in that capacity.The Managing Owner is further authorized, on behalf of the Trust: (i) to enter into a brokerage clearing agreement and related customer agreements with other brokers, pursuant to which other brokers will render clearing services to the Trust; (ii) to cause the Trust to pay brokerage commissions at the rates provided for in the Trust’s Confidential Private Placement Memorandum and Disclosure Document, as amended or supplemented from time to time (the “Memorandum”); and (iii)to pay delivery, insurance, storage, service and other fees and charges incidental to the Trust’s trading.For the year ended December 31, 2013, $46,500of ongoing offering costs were paid or accrued in connection with the offering of the units. The Advisory Agreements between the Trading Companies and the appropriate Trading Advisors provide that each Trading Advisor has discretion in and responsibility for the selection of the Trust’s commodity transactions with respect to that portion of the Trust’s assets allocated to it.As of December 31, 2013, prior to quarter-end reallocation, RCM was managing 14.83%, PGR 23.44%, Bleecker 20.77%, PAM 10.69% and PR 11.55%of the Trust’s assets, respectively.Approximately 18.72% of the Trust’s assets were not allocated to a Trading Advisor.The Advisory Agreements with RCM, PGR, Bleecker and PAM were entered into on October 9, 2013 and the Advisory Agreement with PR was entered into on October 15, 2013. Pursuant to the Advisory Agreements, the Trust pays each Trading Advisor a management fee of up to 0.08333% of the month-end net assets allocated to each Trading Advisor (up to 1.0% annually) and a quarterly incentive fee of up to 25% of new trading profits, if any, attributable to assets under its management (both fees are calculated after deduction of actual brokerage commissions and incentive fee paid after deduction of management fees also). 3 Table of Contents The Advisory Agreements terminate automatically in the event that the Trust is terminated in accordance with the Ninth Amended and Restated Declaration and Agreement of Trust, as amended (the “Trust Agreement”).The Advisory Agreements generally allow the appropriate Trading Company or the Managing Owner to terminate upon written notice the Advisory Agreement upon specified notice periods or upon the occurrence of certain events, which may include where, (A) any person described as a “principal” of the Trading Advisor in the Trust’s offering document ceases for any reason to be an active “principal” of the Trading Advisor; (B) a Trading Advisor becomes bankrupt or insolvent; (C) a Trading Advisor is unable to use its trading systems or methods as in effect on the date of its respective Advisory Agreement and as modified for the benefit of the appropriate Trading Company; (D) the registration, as a CTA, of a Trading Advisor with the Financial Services Authority (“FSA”), as applicable, the CFTC or its membership in the NFA is revoked, suspended, terminated, or not renewed, or limited or qualified in any respect; (E) except as otherwise provided in its Advisory Agreement, a Trading Advisor merges or consolidates with, or sells or otherwise transfers its advisory business, or all or a substantial portion of its assets, any portion of its futures interest trading systems or methods, or its goodwill to, any individual or entity; (F) if, at any time, a Trading Advisor violates any Trading Policy (as defined in its Advisory Agreements) or administrative policy, except with the prior express written consent of the Managing Owner; or (G) a Trading Advisor fails in a material manner to perform any of its obligations under its Advisory Agreement. The Advisory Agreements generally allow the appropriate Trading Advisor to terminate upon written notice its Advisory Agreement upon specified notice periods or upon the occurrence of certain events, which may include where, (A) the Managing Owner imposes additional trading limitations in the form of one or more TradingPolicies (as defined in its Advisory Agreement) or administrative policies that a Trading Advisor does not consent to, such consent not to be unreasonably withheld; (B) the Managing Owner objects to a Trading Advisor implementing a proposed material change to its respective trading program and the Trading Advisor certifies to the Managing Owner in writing that it believes such change is in the best interests of the appropriate Trading Company; (C) the Managing Owner or theappropriate Trading Company materially breaches an Advisory Agreement and does not correct the breach within ten days of receipt of a written notice of such breach from the counterparty Trading Advisor; (D) the total Trust fundsallocated to the Trading Advisor’s management falls below a level at which the Trading Advisor can reasonably implement its Trading Program; (E) theappropriate Trading Company becomes bankrupt or insolvent, (F) the registration of the Managing Owner with the CFTC as a commodity pool operator or its membership in the NFA is revoked, suspended, terminated or not renewed, or limited or qualified in any respect; or (G) the Managing Owner or appropriate Trading Company merges, consolidates or sells a substantial portion of its assets. The Trading Advisors and their principals, affiliates and employees are free to trade for their own accounts and manage other commodity accounts during the term of the Advisory Agreements and to use the same information and trading strategy which the Trading Advisor obtains, produces or utilizes in the performance of services for the Trust.To the extent that a Trading Advisor recommends similar or identical trades to the Trust and other accounts, which it manages, the Trust may compete with those accounts for the execution of the same or similar trades. The Trust will be terminated on December 31, 2026, unless terminated earlier upon the occurrence of one of the following:(1) Beneficial Owners holding more than 50% of the outstanding units notify the Managing Owner to dissolve the Trust as of a specific date; (2) 120 days after the filing of a bankruptcy petition by or against the Managing Owner, unless the bankruptcy court approves the sale and assignment of the interests of the Managing Owner to a purchaser/assignor that assumes the duties of the Managing Owner; (3) 120 days after the notice of the retirement, resignation, or withdrawal of the Managing Owner, unless Beneficial Owners holding more than 50% of the outstanding units appoint a successor; (4) 90 days after the insolvency of the Managing Owner or any other event that would cause the Managing Owner to cease being managing owner of the Trust, unless Beneficial Owners holding more than 50% of the outstanding units appoint a successor; (5) dissolution of the Managing Owner; (6) insolvency or bankruptcy of the Trust; (7) a decrease in the NAV to lessthan $2,500,000; (8) a decline in the NAV per unit to $50 or less; (9) dissolution of the Trust; or (10) any event that would make it unlawful for the existence of the Trust to be continued or require dissolution of the Trust. A portion of the Trust’s net assets are deposited in the Trust’s accounts with RJO, the Trust’s clearing broker and currency dealer.For U.S. dollar deposits, 100% of interest earned on the Trust’s assets, calculated by the average four-week Treasury bill rate, is paid to the Trust.For non-U.S. dollar deposits, the current rate of interest is equal to a rate of one-month LIBOR less 100 basis points.Any amounts received by RJO in excess of amounts paid to the Trust are retained by RJO.On October 6, 2010, the Managing Owner appointed RJO Investment Management LLC (“RJOIM”), an affiliate of the Managing Owner, to manage the Trust’s cash deposited with Wells Fargo Bank, N.A. (“Wells”).As of December 31, 2013, Wellsheld approximately $2.8 million of the Trust’s assets.To the extent excess cash is not invested in securities, such cash will be subject to the creditworthiness of the institution where such funds are deposited. 4 Table of Contents As of December 31, 2013, accounting and transfer agency services for the Trust are provided by NAV Consulting, Inc. Refco-related Matter In 2005, certain assets held by the Trust’s prior clearing broker, Refco Capital Markets, LTD (“REFCO, LTD”), were determined to be illiquid.On October 31, 2005, $57,544,206 of equity was moved to a separate non-trading account (the “Non-Trading Account”) and 2,273,288 in substitute units were issued to the unitholders at that time, pro rata to their share in the Trust.At December 31, 2005, the illiquid assets were determined to be impaired and were reduced by $39,580,944 for impairment, based on management’s estimate at that time. Through 2006, the Trust received $10,319,318 from the prior clearing broker in bankruptcy court and distributed $9,335,669 to unitholders in the manner as described in (a) and (b) below. Effective January 1, 2007, JWH Special Circumstance LLC (the “LLC”), a limited liability company, was established to pursue additional claims against REFCO, LTD, and all Non-Trading Accounts were transferred to the LLC.Any new funds received from REFCO, LTD by the LLC will be distributed to unitholders who were investors in the Trust at the time of the bankruptcy of REFCO, LTD and Refco, Inc.U.S. Bank National Association (“US Bank”) is the manager of the LLC.US Bank may make distributions to the unitholders, as defined above, upon collection, sale, settlement or other disposition of the bankruptcy claim and after payment of all fees and expenses pro rata to the unitholders, as explained above, as follows: (a) Any unitholder who had redeemed their entire interest in the Trust prior to distribution shall receive cash. (b) Any unitholder who had continued to own units in the Trust shall receive additional units in the Trust at the then net asset value of the Trust. The unitholders have no rights to request redemptions from the LLC. The LLC agreed to compensate US Bank, as manager, the following: (1) an initial acceptance fee of $120,000, (2) an annual fee of $25,000, (3) a distribution fee of $25,000 per distribution, (4) out-of-pocket expenses, and (5) an hourly fee for all personnel at the then expected hourly rate ($350 per hour at the time the agreement was executed). Recoveries by and distributions from the LLC are detailed in the chart below: 5 Table of Contents Recoveries from REFCO, LTD, Distributions paid by US Bank from the LLC, and effect on impaired value of assets held at REFCO, LTD Amounts Received from Balance of Collections in Excess of Cash Distributions to Non-Participating Additional Units in Trust for Participating Owners Date REFCO, LTD Impaired Value Impaired Value Owners Units Dollars 12/29/06 $ $ $
